Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 1 of 6 PageID #: 642



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 ARGONAUT INSURANCE COMPANY,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                   19-CV-00482 (PKC) (RLM)

 MANETTA ENTERPRISES, INC.,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

          A bench trial solely on the issue of damages in this breach of contract matter is expected

 to last two or three days and was scheduled to begin on June 29, 2020. (Apr. 15, 2020 Order.)

 Anticipating that the courthouse might not be fully operational by June 29, 2020, the Court

 solicited the parties’ positions on conducting the bench trial via video-conference. (June 1, 2020

 Order.) Plaintiff Argonaut Insurance Company has no objection to a video-conference trial. (Dkt.

 38.) Defendant Manetta Enterprises, Inc. (“MEI”), however, objects to conducting the trial via

 video-conference for a variety of reasons and asks that “the trial proceed at such time as the parties

 may appear in person before the Court.” (Dkt. 39, at 2.) The Court denies Defendant’s request

 not to conduct the bench trial via video-conference, but, in order to allow Defendant time to address

 its concerns about proceeding in this manner, adjourns trial until August 24, 2020.

          Although Federal Rule of Civil Procedure (“FRCP”) 43 generally provides that “[a]t trial,

 [a] witness[’s] testimony must be taken in open court,” it also provides that “[f]or good cause in

 compelling circumstances and with appropriate safeguards, the court may permit testimony in open

 court by contemporaneous transmission from a different location.” Fed. R. Civ. P. 43(a). Using

 the discretion afforded by FRCP 43(a), courts have allowed testimony to be presented at trial via

 video-conference where there existed “good cause and compelling circumstances” to do so. See,

                                                            1
Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 2 of 6 PageID #: 643



 e.g., Lopez v. Miller, 915 F. Supp. 2d 373, 396 n.9 (E.D.N.Y. 2013) (allowing video-confere nce

 testimony from witness who could not legally enter the United States); Angamarca v. Da Ciro,

 Inc., 303 F.R.D. 445, 447 (S.D.N.Y. 2012) (noting that “[t]he legal infeasibility of attending a

 deposition or trial in person because of one’s immigration status rises to the level of compelling

 circumstances”); see also Thomas v. Anderson, 912 F.3d 971, 977 (7th Cir. 2018) (finding that

 district court judge was “well within his discretion” in allowing video testimony by nonparty

 inmate witness); Fed. R. Civ. P. 43(a) advisory committee’s note to 1996 amendment (“The most

 persuasive showings of good cause and compelling circumstances are likely to arise when a

 witness is unable to attend trial for unexpected reasons, such as accident or illness, but remains

 able to testify from a different place.”). Furthermore, “[t]he Court’s discretion on this question is

 supplemented by its ‘wide latitude in determining the manner in which evidence is to be presented’

 under the Federal Rules of Evidence.” In re RFC & ResCap Liquidating Tr. Action (“RFC”), __

 F. Supp. 3d __, 2020 WL 1280931, at *2 (D. Minn. Mar. 13, 2020) (quoting Parkhurst v. Belt, 567

 F.3d 995, 1002 (8th Cir. 2009)). Indeed, in RFC, the district court held that the COVID-19

 pandemic and its impact on the parties’ and witnesses’ ability to appear in-person in court

 constituted “good cause and compelling circumstances” under FRCP 43(a) to permit defense

 witnesses to testify at a bench trial via video-conference. 2020 WL 1280931, at *3–4. 1 Despite

 recognizing the ways in which “trial by videoconference is certainly not the same as conducting a

 trial where witnesses testify in the same room as the factfinder,” the district court found that “[s]till,

 advances in technology minimize these concerns.” Id. at *2. The RFC court also found that the

 health risk presented by COVID-19 was a compelling circumstance that justified allowing the



         1 In RFC, the concerns about the COVID-19 pandemic occurred near the conclusion of a
 bench trial that had begun on February 10, 2020, and was scheduled to resume on March 12, 2020,
 with the presentation of two defense witnesses and closing arguments the next day. Id. at *1.
                                                     2
Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 3 of 6 PageID #: 644



 defense witnesses to testify remotely, and that “appropriate safeguards” could be established to

 ensure, inter alia, the “‘accurate transmission’ of the contents of the witnesses’ testimony.” Id. at

 *4 (citation omitted). Lastly, the court found that “the use of ‘contemporaneous transmission’ for

 remote testimony is absolutely preferable over ‘an attempt to reschedule the trial.’” Id. (citing

 FRCP 43(a) advisory committee’s note to 1996 amendment).

        The same circumstances and reasoning apply here to justify the Court’s exercise of its

 discretion to hold the bench trial via video-conference.          This case has been pending for

 approximately 18 months. (See Complaint, Dkt. 1 (filed on January 24, 2019).) Defendant has

 conceded liability (see Answer, Dkt. 6), and the parties have agreed to a bench trial on damages

 (Dkt. 23; Jan. 17, 2020 Minute Entry). The bench trial is expected to last only two-to-three days,

 and the only issue to be litigated at trial concerns how much Defendant owes Plaintiff in unpaid

 insurance premiums.     Trial was originally scheduled to begin on April 6, 2020 (Jan. 17, 2020

 Minute Entry), and the parties have already submitted their trial briefs and motions in limine (Dkts.

 24, 25, 33, 34). All that remains is to try the damages portion of the case before the Court.

        The courthouse in this district has been shut down, in effect, since March 16, 2020, due to

 restrictions on non-essential travel and operations in New York City. There is currently no plan

 to reopen the courthouse, and, when reopening occurs, it is likely to be in phases that will prioritize

 criminal over civil matters. Thus, the Court cannot predict when the parties will be able to “appear

 in person” for a bench trial. (Dkt. 39, at 2.)

        The Court finds that the COVID-19 pandemic, and the months’ long delay it has caused—

 indeed, continues to cause—in all court proceedings, constitutes “good cause and compelling

 circumstances” to hold the bench trial in this matter via video-conference. As in RFC, this Court

 finds that it is “absolutely preferable” to conduct the bench trial via such “contemporaneo us


                                                   3
Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 4 of 6 PageID #: 645



 transmission,” as permitted by FRCP 43(a), rather than to delay the trial indefinitely. The short

 duration of the trial, and the limited nature of the issues to be tried and testimony to be presented,

 reinforce this conclusion.    Furthermore, the Court anticipates that, once the courthouse is fully

 reopened, the Court will be faced with a backlog of primarily criminal matters, which will further

 complicate scheduling of the bench trial in this matter and needlessly burden the Court’s schedule

 and resources at that time.

        The Court is also not persuaded by the reasons proffered by Defendant in opposition to a

 video-conference trial. First, Defendant claims that due to the pandemic, MEI’s attorneys have

 been prevented from “meeting and having full access to all files and other preparatory materials. ”

 (Dkt. 39, at 1.) This assertion rings hollow, however, given that in the midst of the pandemic, the

 parties submitted their respective trial briefs and motions in limine, which were presumably based

 on their review of the relevant trial materials.   (See Dkts. 27–34 (filed between March 23–30,

 2020).) Defense counsel also fails to explain why they do not have, or cannot obtain, access to

 their discovery materials, and why it is necessary for MEI’s office to be open in order to prepare

 for trial. Furthermore, MEI and their counsel can certainly “meet” via video or phone to prepare

 for trial, e.g., by reviewing documents via video-conference. Indeed, the Court assumes that the

 defense did so to prepare their trial brief and motions in limine.

        Second, defense counsel claims that “[e]ven if MEI’s office becomes accessible at the point

 that the stay-at-home order is lifted or lessened, the Defendant is not set up with the necessary

 electronic equipment to participate in an entire trial via video conference.” (Dkt. 39, at 1.) The

 Court does not know what to make of this statement. All that is required to participate in a trial

 by video-conference is a computer and Internet access—which the Court presumes that MEI or its

 officers have in their homes. While defense counsel asserts that it will need to procure equipment


                                                    4
Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 5 of 6 PageID #: 646



 if trial is conducted via video-conference, they fail to explain what that equipment is. The Court

 also does not credit defense counsel’s hyperbolic assertion that “MEI is not set up for that kind of

 video communication, nor does the principal of the company have any expertise in using such

 equipment (nor does the undersigned counsel).” (Id.) The technology used for video-conferenc ing

 is straightforward, easy to use, and will likely only require the principal (and defense counsel) to

 click on a link in an email for access to the proceedings. 2    Thus, the Court does not find this

 unexplained equipment deficit to be a legitimate impediment to conducting trial remotely.

        Third, defense counsel asserts that “video conference platforms Skype and Zoom routine ly

 have both audio and video glitches, and poor sound or visual quality can negatively affect the

 Defendant’s presentation to the Court.” (Id.) The Court does not find that the occasional technical

 “glitch” that can occur with video-conferencing software—which can be addressed by the Court

 and parties if or when it occurs—is a sufficient reason not to use video-conferencing for trial and

 does not justify postponing the trial indefinitely. Moreover, the bench trial in this matter will not

 be conducted over either Skype or Zoom, given the software currently in use by the courthouse. 3

        Fourth, defense counsel raises various objections based on a third-party witness having to

 testify from home instead of a business setting and the lawyers being impaired in their ability to

 examine and cross-examine witnesses. The Court does not find any of these objections suffic ie nt

 to outweigh the value of conducting the trial in an expeditious manner. As noted in RFC, though




        2  Defense counsel also inexplicably claims that conducting the trial via video-confere nce
 will require procurement of equipment that “forc[es] unanticipated expenditures[.]” (Dkt. 39, at
 1.) This statement is also hyperbolic. Defendant at most will need a computer with a functio na l
 camera and the ability to download a free software package.

        3 However, though the Court does not use Skype or Zoom for its video proceedings, it will
 not be necessary for the parties or witnesses to purchase any special equipment or software to
 access the platform used by the Court.
                                                  5
Case 1:19-cv-00482-PKC-RLM Document 40 Filed 06/11/20 Page 6 of 6 PageID #: 647



 “virtual reality is rarely a substitute for actual presence,” 2020 WL 1280931, at *2 (quoting United

 States v. Lawrence, 248 F.3d 300, 304 (4th Cir. 2001)), “[t]he near-instantaneous transmission of

 video testimony through current technology permits . . . the Court to see the live witness along

 with his hesitation, his doubts, his variations of language, his confidence or precipitancy, and his

 calmness or consideration,” id. (alterations omitted) (quoting In re Vioxx Prods. Litig., 439 F.

 Supp. 2d 640, 644 (E.D. La. 2006)). While defense counsel argues that being able to “conduct a

 face-to-face cross-examination of the Plaintiff and Plaintiff’s witnesses is an essential part of the

 Defendant’s ability to put forward its best case and effect the best presentation before the Court”

 (Dkt. 39, at 2), the parties will be in the same position in this regard, and the video-conferenc ing

 format does not favor one party over the other with respect to the presentation, or cross-

 examination, of witnesses.

        Lastly, Defendant’s argument that “[i]t would not require a delay of great length to

 reschedule the trial for a date when the parties may appear in person” (id.) simply ignores the

 reality of the current pandemic situation, which has made the prospect of a full reopening of the

 courthouse and the resumption of normal activities unpredictable at best.

        Accordingly, the Court exercises its discretion under FRCP 43(a) to order that the bench

 trial in this matter be conducted via video-conference. However, in light of Defendant’s concerns

 about proceeding in this fashion, and in order to allow Defendant additional time to prepare for a

 video-conference trial, the Court adjourns trial until August 24, 2020.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge

 Dated: June 11, 2020
        Brooklyn, New York

                                                  6
